Filed 1/14/04 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2004 ND 1







State of North Dakota, 		Plaintiff and Appellee



v.



Thomas A. Skalicky, 		Defendant and Appellant







Nos. 20030163-20030167







Appeal from the District Court of Williams County, Northwest Judicial District, the Honorable Gerald H. Rustad, Judge.



AFFIRMED.



Per Curiam.



Nicole E. Foster (argued), State’s Attorney, and Marlyce A. Wilder (appeared), Assistant State’s Attorney, P.O. Box 2047, Williston, ND 58802-2047, for plaintiff and appellee.



Kevin J. Chapman, Townsite Bldg., 2
nd
 Fl., P.O. Box 1920, Williston, ND 58802-1920, for defendant and appellant.

State v. Skalicky

Nos. 20030163-20030167



Per Curiam.

[¶1]	
Thomas Skalicky appeals the order of the district court denying his application for post-conviction relief.
  
He argued his consecutive sentences for robbery under N.D.C.C. § 12.1-22-01 and burglary under N.D.C.C. § 12.1-22-02(2)(a) violated the constitutional prohibition against double jeopardy.  Each offense to which Skalicky pleaded guilty “contains an element not contained in the other.”  
City of Fargo v. Martin Sewall Hector
, 534 N.W.2d 821, 823 (N.D. 1995)(citing 
United States v. Dixon
, 509 U.S. 688, 696 (1993), applying 
Blockburger v. United States
, 284 U.S. 299 (1932)).  Double jeopardy does not apply.  We summarily affirm under N.D.R.App.P. 35.1(a)(7).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring